Exhibit 10.5

FISHER COMMUNICATIONS, INC.

2008 EQUITY INCENTIVE PLAN

AS AMENDED AND RESTATED ON MARCH 10, 2009

SECTION 1. PURPOSE

The purpose of the Fisher Communications, Inc. 2008 Equity Incentive Plan is to
attract, retain and motivate employees, officers and directors of the Company
and its Related Companies by providing them the opportunity to acquire a
proprietary interest in the Company and to align their interests and efforts to
the long-term interests of the Company’s shareholders.

SECTION 2. DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

SECTION 3. ADMINISTRATION

 

3.1 Administration of the Plan

The Plan shall be administered by the Board or the Compensation Committee, which
shall be composed of two or more directors, each of whom is a “non-employee
director” within the meaning of Rule 16b-3(b)(3) promulgated under the Exchange
Act, or any successor definition adopted by the Securities and Exchange
Commission and an “outside director” within the meaning of Section 162(m) of the
Code, or any successor provision thereto.

 

3.2 Delegation

Notwithstanding the foregoing, the Board may delegate responsibility for
administering the Plan with respect to designated classes of Eligible Persons to
different committees consisting of two or more members of the Board, subject to
such limitations as the Board deems appropriate, except with respect to Awards
to Participants who are subject to Section 16 of the Exchange Act or Awards
granted pursuant to Section 16 of the Plan. Members of any committee shall serve
for such term as the Board may determine, subject to removal by the Board at any
time. To the extent consistent with applicable law, the Board may authorize one
or more senior executive officers of the Company to grant Awards to designated
classes of



--------------------------------------------------------------------------------

Eligible Persons, within limits specifically prescribed by the Board; provided,
however, that no such officer shall have or obtain authority to grant Awards to
himself or herself or to any person subject to Section 16 of the Exchange Act.
All references in the Plan to the “Committee” shall be, as applicable, to the
Compensation Committee or any other committee or any officer to whom the Board
has delegated authority to administer the Plan.

 

3.3 Administration and Interpretation by Committee

(a) Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee composed of members of the Board, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Award to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (iv) determine the terms and conditions of any Award
granted under the Plan; (v) approve the forms of notice or agreement for use
under the Plan; (vi) determine whether, to what extent and under what
circumstances Awards may be settled in cash or shares of Common Stock or
canceled or suspended; (vii) determine whether, to what extent and under what
circumstances cash, shares of Common Stock and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant; (viii) interpret and administer the Plan and any instrument
evidencing an Award, notice or agreement executed or entered into under the
Plan; (ix) establish such rules and regulations as it shall deem appropriate for
the proper administration of the Plan; (x) delegate ministerial duties to such
of the Company’s employees as it so determines; and (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for administration of the Plan.

(b) In no event, however, shall the Committee have the right, without
shareholder approval, to (i) cancel or amend outstanding Options or SARs for the
purpose of repricing, replacing or regranting such Options or SARs with Options
or SARs that have a purchase or grant price that is less than the purchase or
grant price for the original Options or SARs except in connection with
adjustments provided in Section 15, or (ii) issue an Option or amend an
outstanding Option to provide for the grant or issuance of a new Option on
exercise of the original Option.

(c) The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s working less than full-time shall be determined by the
Company’s chief human resources officer or other person performing that function
or, with respect to directors or executive officers, by the Compensation
Committee, whose determination shall be final.

(d) Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any shareholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.



--------------------------------------------------------------------------------

SECTION 4. SHARES SUBJECT TO THE PLAN

 

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15.1, a maximum
of 300,000 shares of Common Stock shall be available for issuance under the
Plan. Shares issued under the Plan shall be drawn from authorized and unissued
shares.

 

4.2 Share Usage

(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award, or (ii) covered by an
Award that is settled in cash, or in a manner such that some or all of the
shares of Common Stock covered by the Award are not issued, shall be available
for Awards under the Plan. The number of shares of Common Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Common Stock
or credited as additional shares of Common Stock subject or paid with respect to
an Award.

(b) The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.

(c) Notwithstanding anything in the Plan to the contrary, the Committee may
grant Substitute Awards under the Plan. Substitute Awards shall not reduce the
number of shares authorized for issuance under the Plan. In the event that an
Acquired Entity has shares available for awards or grants under one or more
preexisting plans not adopted in contemplation of such acquisition or
combination, then, to the extent determined by the Board or the Compensation
Committee, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities that are parties to such acquisition or combination) may be used
for Awards under the Plan and shall not reduce the number of shares of Common
Stock authorized for issuance under the Plan; provided, however, that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of such preexisting plans, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or a Related Company prior to such
acquisition or combination. In the event



--------------------------------------------------------------------------------

that a written agreement between the Company and an Acquired Entity pursuant to
which a merger, consolidation or statutory share exchange is completed is
approved by the Board and that agreement sets forth the terms and conditions of
the substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.

(d) notwithstanding the other provisions in this Section 4.2, the maximum number
of shares that may be issued upon the exercise of Incentive Stock Options shall
equal the aggregate share number stated in Section 4.1, subject to adjustment as
provided in Section 15.1.

SECTION 5. ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects.

SECTION 6. AWARDS

 

6.1 Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 

6.2 Evidence of Awards

Awards granted under the Plan shall be evidenced by a written notice or
agreement (including an electronic notice or agreement) that shall contain such
terms, conditions, limitations and restrictions as the Committee shall deem
advisable and that are not inconsistent with the Plan.

 

6.3 Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of any Award if and to the extent set forth in the notice or agreement
evidencing the Award at the time of grant. If any such deferral election is
permitted or required, the Committee, in its sole discretion, shall establish
rules and procedures for such payment deferrals, which may include the grant of
additional Awards or provisions for the payment or crediting of interest or
dividend equivalents, including converting such credits to deferred stock unit
equivalents; provided, however, that the terms of any deferrals under this
Section 6.3 shall comply with all applicable law, rules and regulations,
including, without limitation, Section 409A of the Code.



--------------------------------------------------------------------------------

6.4 Dividends and Distributions

Participants may, if and to the extent the Committee so determines and sets
forth in the notice or agreement evidencing the Award at the time of grant, be
credited with dividends paid with respect to shares of Common Stock underlying
an Award in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, shares of Common Stock, Restricted Stock or Stock Units.

SECTION 7. OPTIONS

 

7.1 Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

 

7.2 Option Exercise Price

The exercise price for shares purchased under an Option shall be at least 100%
of the Fair Market Value of the Common Stock on the Grant Date (and, with
respect to Incentive Stock Options, shall not be less than the minimum exercise
price required by Section 422 of the Code), except in the case of Substitute
Awards.

 

7.3 Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.

 

7.4 Exercise of Options

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time. To the extent an Option has vested and become
exercisable, the Option may be exercised in whole or from time to time in part
by delivery to or as directed or approved by the Company of a properly executed
stock option exercise agreement or notice, in a form and in accordance with
procedures established by the Committee, setting forth the number of shares with
respect to which the Option is being exercised, the restrictions imposed on the
shares purchased under such exercise agreement, if any, and such representations
and agreements as may be required by the Committee, accompanied by payment in
full as described in Sections 7.5 and 13. An Option may be exercised only for
whole shares and may not be exercised for less than a reasonable number of
shares at any one time, as determined by the Committee.



--------------------------------------------------------------------------------

7.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:

(a) cash;

(b) check or wire transfer;

(c) having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;

(d) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;

(e) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise notice, together with irrevocable instructions to a brokerage
firm designated or approved by the Company to deliver promptly to the Company
the aggregate amount of proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise, all
in accordance with the regulations of the Federal Reserve Board; or

(f) such other consideration as the Committee may permit.

 

7.6 Effect of Termination of Service

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time. If the
exercise of the Option following a Participant’s Termination of Service, but
while the Option is otherwise exercisable, would be prohibited solely because
the issuance of Common Stock would violate either the registration requirements
under the Securities Act or the Company’s insider trading policy, then the
Option shall remain exercisable until the earlier of (a) the Option Expiration
Date and (b) the expiration of a period of three months (or such longer period
of time as determined by the Committee in its sole discretion) after the
Participant’s Termination of Service during which the exercise of the Option
would not be in violation of such Securities Act or insider trading policy
requirements.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in case a Participant’s Termination of Service
occurs for Cause, all Options granted to the Participant shall automatically
expire upon first notification to the Participant of such termination, unless
the Committee determines otherwise. If a Participant’s employment or service
relationship with the Company is suspended pending an investigation of whether
the Participant shall be terminated for Cause, all the Participant’s rights
under any Option shall likewise be suspended during the period of investigation.
If any facts that would constitute termination for Cause are discovered after a
Participant’s Termination of Service, any Option then held by the Participant
may be immediately terminated by the Committee, in its sole discretion.

SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS

Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code, or any successor provision, and any applicable
regulations thereunder.

SECTION 9. STOCK APPRECIATION RIGHTS

 

9.1 Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 7.2.
An SAR may be exercised upon such terms and conditions and for the term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the maximum term of a freestanding SAR shall be ten years,
and in the case of a tandem SAR, (a) the term shall not exceed the term of the
related Option and (b) the tandem SAR may be exercised for all or part of the
shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable.

 

9.2 Payment of SAR Amount

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.



--------------------------------------------------------------------------------

9.3 Waiver of Restrictions

Subject to Section 18.5, the Committee, in its sole discretion, may waive any
other terms, conditions or restrictions on any SAR under such circumstances and
subject to such terms and conditions as the Committee shall deem appropriate.

SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

 

10.1 Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

 

10.2 Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in shares of Common Stock or, if set forth in the instrument evidencing
the Awards, in cash or a combination of cash and shares of Common Stock. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.

 

10.3 Waiver of Restrictions

Subject to Section 18.5, the Committee, in its sole discretion, may waive the
repurchase or forfeiture period and any other terms, conditions or restrictions
on any Restricted Stock or Stock Unit under such circumstances and subject to
such terms and conditions as the Committee shall deem appropriate.



--------------------------------------------------------------------------------

SECTION 11. PERFORMANCE AWARDS

 

11.1 Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, cash, or any combination thereof, upon the attainment of performance
goals, as established by the Committee, and other terms and conditions specified
by the Committee. Subject to Section 18.5, the amount to be paid under an Award
of Performance Shares may be adjusted on the basis of such further consideration
as the Committee shall determine in its sole discretion.

 

11.2 Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
cash, which value may be paid to the Participant by delivery of cash, shares of
Common Stock, or any combination thereof, upon the attainment of performance
goals, as established by the Committee, and other terms and conditions specified
by the Committee. Subject to Section 18.5, the amount to be paid under an Award
of Performance Units may be adjusted on the basis of such further consideration
as the Committee shall determine in its sole discretion.

SECTION 12. OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

SECTION 13. WITHHOLDING

The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”). The
Company shall not be required to issue any shares of Common Stock or otherwise
settle an Award under the Plan until such tax withholding obligations and other
obligations are satisfied.

The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations and other obligations by (a) paying
cash to the Company, (b) having the Company withhold an amount from any cash
amounts otherwise due or to become due from the Company to the Participant,
(c) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld or tendered may not exceed the employer’s minimum required tax
withholding rate.



--------------------------------------------------------------------------------

SECTION 14. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing and to the extent permitted by Section 422 of the Code, the Committee,
in its sole discretion, may permit a Participant to assign or transfer an Award
subject to such terms and conditions as the Committee shall specify.

SECTION 15. ADJUSTMENTS

 

15.1 Adjustment of Shares

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, statutory share exchange distribution to shareholders other than
a normal cash dividend, or other change in the Company’s corporate or capital
structure results in (a) the outstanding shares of Common Stock, or any
securities exchanged therefor or received in their place, being exchanged for a
different number or kind of securities of the Company or (b) new, different or
additional securities of the Company or any other company being received by the
holders of shares of Common Stock, then the Committee shall make proportional
adjustments in (i) the maximum number and kind of securities available for
issuance under the Plan; (ii) the maximum number and kind of securities issuable
as Incentive Stock Options as set forth in Section 4.2; (iii) the maximum
numbers and kind of securities set forth in Section 16.3; and (iv) the number
and kind of securities that are subject to any outstanding Award and the per
share price of such securities, without any change in the aggregate price to be
paid therefor. The determination by the Committee, as to the terms of any of the
foregoing adjustments shall be conclusive and binding.

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards. Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 15.1 but shall be governed by Sections 15.2 and 15.3,
respectively.



--------------------------------------------------------------------------------

15.2 Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

 

15.3 Change in Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:

(a) All outstanding Awards, other than Performance Shares and Performance Units,
shall become fully and immediately exercisable, and all applicable deferral and
restriction limitations or forfeiture provisions shall lapse, immediately prior
to the Change in Control and shall terminate at the effective time of the Change
in Control; provided, however, that with respect to a Change in Control that is
a Company Transaction, such Awards shall become fully and immediately
exercisable, and all applicable deferral and restriction limitations or
forfeiture provisions shall lapse, only if and to the extent such Awards are not
converted, assumed or replaced by the Successor Company.

For the purposes of this Section 15.3(a), an Award shall be considered
converted, assumed or replaced by the Successor Company if following the Company
Transaction the option or right confers the right to purchase or receive, for
each share of Common Stock subject to the Award immediately prior to the Company
Transaction, the consideration (whether stock, cash or other securities or
property) received in the Company Transaction by holders of Common Stock for
each share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Company Transaction is not solely common
stock of the Successor Company, the Committee may, with the consent of the
Successor Company, provide for the consideration to be received upon the
exercise of the Option, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in fair market
value to the per share consideration received by holders of Common Stock in the
Company Transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.

Except as otherwise provided in the instrument evidencing the Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, any such Awards that are converted, assumed or
substituted for in the



--------------------------------------------------------------------------------

Company Transaction and do not otherwise accelerate at that time shall
automatically become fully vested and exercisable with respect to 100% of the
unvested portion of the Award, and all applicable deferral and restriction
limitations or forfeiture provisions shall lapse, in the event that the
Participant’s employment with the Successor Company should terminate (i) in
connection with such Company Transaction or (ii) subsequently within one year
following such Company Transaction, unless such employment is terminated by the
Successor Company for Cause or by the Participant voluntarily without Good
Reason.

(b) All Performance Shares or Performance Units earned and outstanding as of the
date the Change in Control is determined to have occurred shall be payable in
full at the target level in accordance with the payout schedule pursuant to the
instrument evidencing the Award. Any remaining Performance Shares or Performance
Units (including any applicable performance period) for which the payout level
has not been determined shall be prorated at the target payout level up to and
including the date of such Change in Control and shall be payable in full at the
target level in accordance with the payout schedule pursuant to the instrument
evidencing the Award. Any existing deferrals or other restrictions not waived by
the Committee in its sole discretion shall remain in effect.

(c) Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change in Control that is a Company
Transaction that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction, or, in the event the Company Transaction is
one of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of shares of Common Stock subject to such outstanding
Awards (to the extent then vested and exercisable or whether or not then vested
and exercisable, as determined by the Committee in its sole discretion) exceeds
(y) if applicable, the respective aggregate exercise price or grant price for
such Awards.

(d) Further notwithstanding the foregoing, the Committee, in its sole
discretion, may instead determine the effect of a Change in Control on
outstanding Awards at the time of the Change in Control and in light of the
circumstances surrounding the Change in Control.

 

15.4 Further Adjustment of Awards

Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,



--------------------------------------------------------------------------------

extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change in control that is the reason for such action.

 

15.5 No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

15.6 Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

 

15.7 Section 409A of the Code

Notwithstanding anything in this Plan to the contrary, (a) any adjustments made
pursuant to this Section 15 or any other amendments to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code and (b) any adjustments made pursuant to Section 15 or any other amendments
to Awards that are not considered “deferred compensation” subject to
Section 409A of the Code shall be made in such a manner as to ensure that after
such adjustment or amendment the Awards either (i) continue not to be subject to
Section 409A of the Code or (ii) comply with the requirements of Section 409A of
the Code.

SECTION 16. CODE SECTION 162(m) PROVISIONS

Notwithstanding any other provision of the Plan, if the Committee determines, at
the time Awards are granted to a Participant who is, or is likely to be as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that this Section 16 is applicable to such Award.

 

16.1 Performance Criteria

If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash or shares of Common Stock pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one of or any combination of the following
“performance criteria” for the Company as a whole or any business unit of the
Company, as reported or calculated by the Company: cash flows (including, but
not limited to, operating cash flow, free cash flow or cash flow return on



--------------------------------------------------------------------------------

capital); working capital; earnings per share; book value per share; operating
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses); revenues; operating margins; return on
assets; return on equity; debt; debt plus equity; market or economic value
added; stock price appreciation; total shareholder return; cost control;
strategic initiatives; market share; net income; return on invested capital;
improvements in capital structure; or customer satisfaction, employee
satisfaction, services performance, subscriber, cash management or asset
management metrics (together, the “Performance Criteria”).

Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other corporations. Such performance goals
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m) of the Code, or any
successor provision thereto, and the regulations thereunder.

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in Management’s Discussion and
Analysis of Financial Condition and Results of Operations appearing in the
Company’s annual report to shareholders for the applicable year,
(vi) acquisitions or divestitures, (vii) foreign exchange gains and losses, and
(viii) gains and losses on asset sales. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that satisfies all requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code, or any successor provision thereto.

 

16.2 Adjustment of Awards

Notwithstanding any provision of the Plan other than Section 15, with respect to
any Award that is subject to this Section 16, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Covered Employee.

 

16.3 Limitations

Subject to adjustment from time to time as provided in Section 15.1, no Covered
Employee may be granted Awards other than Performance Units subject to this
Section 16 in any calendar year period with respect to more than 200,000 shares
of Common Stock for such



--------------------------------------------------------------------------------

Awards, except that the Company may make additional onetime grants of such
Awards for up to 250,000 shares to newly hired or newly promoted individuals,
and the maximum dollar value payable with respect to Performance Units or other
awards payable in cash subject to this Section 16 granted to any Covered
Employee in any one calendar year is $1,000,000.

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 16 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code, or any successor provision
thereto.

SECTION 17. AMENDMENT AND TERMINATION

 

17.1 Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, shareholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires shareholder approval may be made only by the Board. Subject to
Section 17.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.

 

17.2 Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten years after the later of (a) the Effective Date and (b) the approval by
the shareholders of any amendment to the Plan that constitutes the adoption of a
new plan for purposes of Section 422 of the Code.

 

17.3 Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 15 shall not be subject to these restrictions.



--------------------------------------------------------------------------------

SECTION 18. GENERAL

 

18.1 No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

 

18.2 Issuance of Shares

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.



--------------------------------------------------------------------------------

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

18.3 Indemnification

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by such person in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid by such person
in settlement thereof, with the Company’s approval, or paid by such person in
satisfaction of any judgment in any such claim, action, suit or proceeding
against such person; provided, however, that such person shall give the Company
an opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s own behalf, unless
such loss, cost, liability or expense is a result of such person’s own willful
misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s articles of incorporation or bylaws, as a matter of law, or otherwise,
or of any power that the Company may have to indemnify or hold harmless.

 

18.4 No Rights as a Shareholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award, shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

 

18.5 Compliance with Laws and Regulations

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.

Any Award granted pursuant to the Plan is intended to comply with the
requirements of Section 409A of the Code, including any applicable regulations
and guidance issued thereunder, and including transition guidance, to the extent
Section 409A of the Code is applicable thereto, and the terms of the Plan and
any Award granted under the Plan shall be interpreted, operated and administered
in a manner consistent with this intention to the extent



--------------------------------------------------------------------------------

the Committee deems necessary or advisable to comply with Section 409A of the
Code and any official guidance issued thereunder. Any payment or distribution
that is to be made under the Plan (or pursuant to an Award under the Plan) to a
Participant who is a “specified employee” of the Company within the meaning of
that term under Section 409A of the Code and as determined by the Committee, on
account of a “separation from service” within the meaning of that term under
Section 409A of the Code, may not be made before the date which is six months
after the date of such “separation from service,” unless the payment or
distribution is exempt from the application of Section 409A of the Code by
reason of the short-term deferral exemption or otherwise. Notwithstanding any
other provision in the Plan, the Committee, to the extent it deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to unilaterally amend or modify the Plan and any Award granted under the Plan so
that the Award qualifies for exemption from or complies with Section 409A of the
Code; provided, however, that the Committee makes no representations that Awards
granted under the Plan shall be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to Awards granted under the Plan.

 

18.6 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

18.7 Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

18.8 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.



--------------------------------------------------------------------------------

18.9  Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.

 

18.10  Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

SECTION 19. EFFECTIVE DATE

The effective date (the “Effective Date”) is the date on which the Plan is
approved by the shareholders of the Company. If the shareholders of the Company
do not approve the Plan within 12 months after the Board’s adoption of the Plan,
any Incentive Stock Options granted under the Plan will be treated as
Nonqualified Stock Options.



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

As used in the Plan,

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

“Board” means the Board of Directors of the Company.

“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Compensation Committee, whose determination shall be conclusive and binding.

“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:

(a) an acquisition by any Entity of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (1) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege where the security being so converted was
not acquired directly from the Company by the party exercising the conversion
privilege, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Company, or (iv) an acquisition by any Entity pursuant to a
transaction that meets the conditions of clauses (i), (ii) and (iii) set forth
in the definition of Company Transaction or (v) any acquisition approved by the
Board;



--------------------------------------------------------------------------------

(b) a change in the composition of the Board during any two-year period such
that the individuals who, as of the beginning of such two-year period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
beginning of the two-year period, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and
provided further, however, that any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of an
Entity other than the Board shall not be considered a member of the Incumbent
Board; or

 

(c) consummation of a Company Transaction.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” has the meaning set forth in Section 3.2.

“Common Stock” means the common stock, par value $1.25 per share, of the
Company.

“Company” means Fisher Communications, Inc., a Washington corporation.

“Company Transaction,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:

 

(a) a merger or consolidation of the Company with or into any other company;

(b) a statutory share exchange pursuant to which the Company’s outstanding
shares are acquired or a sale in one transaction or a series of transactions
undertaken with a common purpose of at least a majority of the Company’s
outstanding voting securities; or

(c) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets, excluding, however, in each case, a transaction
pursuant to which

(i) the Entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Company Transaction will beneficially own, directly or indirectly, at least a
majority of the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Successor Company in substantially the same
proportions as their ownership, immediately prior to such Company Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities;



--------------------------------------------------------------------------------

(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the Company
Transaction; and

(iii) individuals who were members of the Incumbent Board will immediately after
the consummation of the Company Transaction constitute at least a majority of
the members of the board of directors of the Successor Company.

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

“Compensation Committee” means the Compensation Committee of the Board.

“Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.

“Disability” unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing the Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company’s chief human resources officer or other person performing that
function or, in the case of directors and executive officers, the Compensation
Committee, whose determination shall be conclusive and binding.

“Effective Date” has the meaning set forth in Section 19.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

“Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.



--------------------------------------------------------------------------------

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

“Good Reason,” unless the Committee determines otherwise with respect to an
Award at the time the Award is granted or unless otherwise defined for purposes
of an Award in a written employment, services or other agreement between the
Participant and the Company or a Related Company, means the occurrence of any of
the following events or conditions after a Company Transaction and without the
consent of the Participant, the notification of the existence of such event or
condition by the Participant to the Successor Company within 90 days of its
initial existence, and the failure of the Successor Company to cure such event
or condition within 30 days after receipt of such written notice from the
Participant:

 

(a) a material diminution in the Participant’s base compensation;

 

(b) a material diminution in the Participant’s authority, duties or
responsibilities; or

(c) the Successor Company’s requiring the Participant to be based at any place
outside a 50-mile radius of his or her place of employment prior to the Company
Transaction, except for reasonably required travel on the Successor Company’s
business that is not materially greater than such travel requirements prior to
the Company Transaction.

“Grant Date” means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

“Option” means a right to purchase Common Stock granted under Section 7.

“Option Expiration Date” means the last day of the maximum term of the Option.

“Outstanding Company Common Stock” has the meaning set forth in the definition
of “Change in Control.”

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change in Control.”



--------------------------------------------------------------------------------

“Parent Company” means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.

“Participant” means any Eligible Person to whom an Award is granted.

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 11.

“Performance Criteria” has the meaning set forth in Section 16.1.

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 11.1.

“Performance Unit” means an Award of units denominated in cash granted under
Section 11.2.

“Plan” means the Fisher Communications, Inc. 2008 Equity Incentive Plan.

“Related Company” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.

“Retirement,” unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means “Retirement” as defined for purposes of
the Plan by the Committee or the Company’s chief human resources officer or
other person performing that function or, if not so defined, means Termination
of Service on or after the date the Participant reaches “normal retirement age,”
as that term is defined in Section 411(a)(8) of the Code.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Appreciation Right” or “SAR” means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.

“Stock Award” means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 10.



--------------------------------------------------------------------------------

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.

“Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Compensation Committee, whose determination shall be
conclusive and binding. Transfer of a Participant’s employment or service
relationship between the Company and any Related Company shall not be considered
a Termination of Service for purposes of an Award. Unless the Compensation
Committee determines otherwise, a Termination of Service shall be deemed to
occur if the Participant’s employment or service relationship is with an entity
that has ceased to be a Related Company. A Participant’s change in status from
an employee of the Company or a Related Company to a consultant, advisor,
independent contractor or non-employee director of the Company or a Related
Company shall be considered a Termination of Service for purposes of an Award,
and a change in status from a non-employee director of the Company or a Related
Company to an employee of the Company or a Related Company shall not be
considered a Termination of Service for purposes of an Award.

“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.



--------------------------------------------------------------------------------

PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS

SUMMARY PAGE

 

Date of Board
Action

  

Action

  

Section/Effect
of Amendment

   Date of Shareholder
Approval

March 12, 2008

   Initial Plan Adoption       April 30, 2008

April 30, 2008

   Amendment and Restatement    Revise §4.1 to reduce number of shares
authorized for issuance from 1,060,000 shares to 300,000 shares    N/A

March 10, 2009

   Amendment and Restatement    Add §3.2 Delegation and revise various other
sections to use correct term of “Compensation Committee” as a result of addition
of §3.2    N/A